Citation Nr: 1206571	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  06-27 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to a total disability rating of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1971 to March 1972.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from several rating actions of different Department of Veterans Affairs Regional Offices (ROs).  A claim for service connection for bilateral hearing loss was denied in a March 2006 rating action from the Wichita, Kansas RO.  A claim for TDIU was denied in an April 2009 Nashville, Tennessee RO rating decision.  

In May 2010, the Veteran testified before the undersigned at a Board Videoconference hearing.  A transcript of the hearing has been associated with the file.  

In a July 2010 decision, the Board dismissed claims for service connection for posttraumatic stress disorder and amyotrophic lateral sclerosis.  The Board denied an increased rating for multiple sclerosis, which had since been severed.  The Board also denied earlier effective dates for the residuals of prostate cancer, erectile dysfunction, and special monthly compensation based on the loss of use of a creative organ.  The claims for service connection for bilateral hearing loss, service connection for tinnitus, and entitlement to a TDIU were remanded so that Social Security Administration (SSA) records and a VA examination could be obtained.  This development was completed.  In June 2011, the RO granted service connection for tinnitus.  The claims for entitlement to a TDIU and service connection for bilateral hearing loss return to the Board for adjudication.  

The Board has received more recent VA medical records without a waiver for review by the RO via Virtual VA.  The Board has reviewed the additional evidence but finds that the submitted evidence, while not duplicative, does not include evidence related to the etiology of the Veteran's bilateral hearing loss.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a supplemental statement of the case (SSOC); proceeding with the claim without a remand to the RO is not prejudicial to the Veteran.  


FINDINGS OF FACT

1. The Veteran did not exhibit impaired hearing in service or sensorineural hearing loss within the first year following separation from service, and a preponderance of the evidence is against a finding that hearing loss is related to service.  

2. The Veteran is currently service-connected for dysthymic disorder (50 percent disabling); prostate cancer (60 percent disabling); tinnitus (10 percent disabling) and erectile dysfunction (noncompensable); and his combined total is 80 percent disabling.  

3. Resolving all doubt in the Veteran's favor, his combined service-connected disabilities render him unemployable.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred or aggravated in service and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2. The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

For the Veteran's claim for service connection for bilateral hearing loss, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011) in an October 2004 letter.  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  In an April 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds the duty to notify has been met.  

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Relevant service treatment and other medical records have been associated with the claims file.  SSA records are in the file.  The Veteran received VA audiology examinations in July 2006 and August 2010; in conjunction with the addendums, the Board finds the examinations to be fully explanatory and adequate.  In October 2011, the Veteran stated he had no further evidence to submit.  The Board finds the duties to notify and assist have been met.  

II. Legal Criteria and Analysis

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

      A.  Service connection for bilateral hearing loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In addition to the above, service connection for sensorineural hearing loss may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Under 38 U.S.C.A. § 1154 (West 2002), consideration is to be accorded the time, place and circumstances of service.  Where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1).  

Additionally, a presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service.  38 U.S.C.A. § 1154(b).  If combat is shown, VA shall grant service connection for any disease or injury alleged to have been incurred in or aggravated by service as long as there is satisfactory lay or other evidence of service incurrence or aggravation and the injury or disease is consistent with the circumstances, conditions, or hardships of service.  Id.  The presumption may be rebutted by clear and convincing evidence to the contrary.  

Service treatment records do not show complaints of, treatment for or diagnoses of bilateral hearing loss in service.  The Veteran's DD 214 shows he served in Vietnam from June 1971 to March 1972.  It also says he signed a statement at separation waiving VA benefits.  His military occupational specialty was military policeman.  

In the Veteran's March 2004 claim, he stated that in Vietnam he was exposed to the constant firing of different weapons and now had bilateral hearing loss.  In his March 2006 notice of disagreement he said he did not complain of bilateral hearing loss since service because he was unaware it was a disability.  

In July 2006, the Veteran received a VA examination for bilateral hearing loss.  Examination showed he did not have hearing loss for VA purposes; an audiogram showed nothing over 10 Hertz and he had perfect speech recognition scores.  The examiner stated it was not likely any current loss was due to service.  In August 2006, a SSA interviewer noted the Veteran had no problems hearing or understanding during conversation.  

At the May 2010 Board hearing, the Veteran said he was exposed to loud noises on a daily basis.  (Transcript, p 7.)  He did not wear ear protection. (Transcript, p 8.)  He was a prison guard for many years and was exposed to some loud noises.  (Transcript, pp 9-10).  He also said he hunted.  (Transcript, p 10).  

In August 2010, the Veteran received a second VA audiology examination.  The examiner reviewed the medical records and file.  It was noted that he passed the whispered voice test at separation but that no specific thresholds were provided.  His main complaint was tinnitus.  He asserted he was in combat and exposed to loud noises from machine guns, howitzers, M-16s, explosions and rocket propelled grenades.  The Veteran worked as a prison guard and in law enforcement.  He shot weapons on the range, but used hearing protection.  He used to hunt, but had not in many years.  He did not wear hearing protection.  His hearing acuity was measured.  


HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
60
70
85
LEFT
40
45
55
65
75

Speech recognition scores were 52 percent for the left ear and 56 percent for the right.  This performance was described as poor.  The diagnosis was a mild to profound sensorineural hearing loss for both ears.  The Veteran reported difficulty hearing in background noise and at a distance; speech was not always clear.  

In a March 2011 VA addendum, the examiner opined was that it was at least as likely as not that the Veteran's hearing loss was due to in-service military noise exposure.  It was noted that the specific hearing thresholds were not obtained at separation and that it was known that the whispered voice test was not adequate to cover high frequency hearing loss.  It was also noted that noise exposure outside of service could have contributed to the decline in hearing loss.  

However, in a July 2011 VA examination report addendum, the examiner noted that she failed to review the July 2006 VA examination report when stating her prior opinion.  The July 2006 report showed normal hearing sensitivity from 500 to 4000 Hertz with a mild hearing loss at 8000 Hertz.  She stated that due to a normal hearing sensitivity at that time the current hearing loss could not have been caused by or a result of acoustic trauma in service.  She again noted the history of civilian noise exposure that could have caused a decrease in hearing.  

The Board finds the Veteran to be competent to report what he has observed or experienced regarding his hearing.  38 C.F.R. § 3.159(a)(2).  The Veteran claims that he was in combat, and though he did not receive any combat related awards or decorations and exposure to combat is not objectively shown in the record, he is competent and credible in his claim that he experienced acoustic trauma in service and sensed a hearing loss was present.  To the extent the Veteran is claiming that his current hearing loss is related to in-service acoustic trauma or that a hearing loss for VA compensation purposes was present in service, he is not competent.  He is not shown to have the expertise to determine the etiology of audiologic disease and even trained medical personnel require audiometric testing to determine whether a hearing loss (as opposed to difficulty hearing) is present for VA compensation purposes.  Id.  

The Board finds that service connection for bilateral hearing loss is not warranted.  In doing so, the Board relies on the July 2006 VA examination report and the August 2010 VA report and addendums in coming to a conclusion.  The examiners interviewed the Veteran, reviewed and summarized information in the claims file, performed an audiology evaluation and then offered opinions based on all of the information-including the Veteran's post-service history of noise exposure and his statements.  The Board assigns these examinations great weight.  

The Board finds that the one year presumption also does not apply here as there is no evidence that bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  Although the Veteran alleges combat, the July 2006 VA audiology examination shows clear and convincing evidence that he did not have hearing loss for VA purposes at that time; the presumption does not operate to warrant service connection.  38 U.S.C.A. § 1154(b).  

The Board finds that acoustic trauma did occur in service, but a clear preponderance of the evidence is against a finding that hearing loss had its onset in service or is otherwise related to active duty.  The benefit of the doubt rule does not apply, and this service connection claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III. Entitlement to a TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2011).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2011).  

The central inquiry is: "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2011).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  Van Hoose, 4 Vet. App. at 363.  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Veteran is currently service-connected for dysthymic disorder (50 percent disabling); prostate cancer (60 percent disabling); tinnitus (10 percent disabling) and erectile dysfunction (noncompensable); his combined total is 80 percent disabling.  

Resolving all doubt in the Veteran's favor, TDIU is warranted.  The Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) and his combined evaluation is at 80 percent.  

SSA records showed the Veteran has been disabled due to neurological and orthopedic conditions since 2006.  His submitted work history included work as a prison guard, security guard, park ranger and public safety officer.  These jobs required him to assist other officers, respond in emergencies, monitor areas and occasionally lift heavy objects.  He also did paperwork as a bank security guard.  Except for the prison job, he did not supervise others.  He was never a lead worker.  

In a November 2008 employer statement, the Veteran stopped work in September 2006 due to retirement.  Prior to this no concessions had been made to him.  He had 520 lost hours of work due to disability (but the exact disability was not specified).  A lump sum payment was made ("final VAC pay"), and he was entitled to an undisclosed amount of retirement pay.  

At the May 2010 Board hearing, the Veteran stated he used at least six diapers per day.  (Transcript, p 13.)  He wet his outer garments daily.  (Transcript, p 14.)  It was embarrassing to be in social situations for him.  (Transcript, p 13.)  He had difficulty sleeping.  (Transcript, p 14.)  He stated he was anti-social and stayed out of stressful situations.  (Transcript, p 15.)  

In August 2010, the Veteran received a VA general medical examination.  The claims file and medical records were reviewed.  The past medical history of prostate cancer followed by radical retropubic prostatectomy (April 2007) and a mental health disability was noted along with non-service-connected disabilities.  He had stress urinary incontinence that started after his radical retropubic prostatectomy.  He had a diagnosis of dysthymic disorder and depression.  He was irritable.  He did not take Celexa for awhile because it gave him nausea.  

The examiner noted that non-service-connected disabilities were probably the likely factor in him gaining employment.  The examiner stated that the Veteran had erectile dysfunction and the prostatectomy should not affect his employment in any way.  However, he also stated the Veteran had to wear diapers 4-5 times a day because of stress urinary incontinence.  

In a September 2011 VA examination addendum, the examiner noted he was supposed to give an opinion whether it was at least as likely as not that his service connected disabilities precluded employment consistent with the Veteran's two year college education and experience as a security guard without taking into account age and non-service-connected disabilities.  However, the examiner failed to give an opinion regarding the prostatectomy residuals and went on to discuss non-service-connected disabilities.  He stated that the Veteran still used five pads per day and had increased leakage with stress and positioning.  He was not interested in surgical intervention or a trial of medication.  The examiner felt the Veteran could gain relief from incontinence if he took medication or tried surgery.  He then went on to say that erectile dysfunction did not preclude employment.  

The examiner also noted the results of a September 2010 VA examination for mental disorders.  This examination report was in the file; the Veteran admitted to past suicidal ideations.  The examiner found the Veteran had an irritable mood, he could not due serial 7's and had sleep impairment.  He could not interpret proverbs appropriately.  His Global Assessment of Functioning (GAF) score was 52.  The examiner stated the severity of his mood impairment was not to the degree that it prevented him from work commensurate with his abilities and experience; it was less likely that his mood disorder alone made him unable to obtain and sustain occupational functioning.  But he did have an occasional decrease in work efficiency and with intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms.  The examiner noted he had a low mood, anhedonia, irritability, feelings of helplessness due to his health problems.  He was socially avoidant and isolated due to his incontinence.  

When considering the impact of the service-connected disabilities on the Veteran's employment capacity, especially the psychiatric disability and residuals of prostate cancer, the evidence is at least in equipoise for and against awarding a TDIU.  38 C.F.R. §§ 4.15, 4.16(a).  As a result, the Board will apply the benefit of the doubt rule and award a TDIU.  See 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.  

Entitlement to a TDIU is allowed, subject to the regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


